DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 11,172,451 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,172,451. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,172,451. Specifically, the claims of U.S. Patent (11,172,451) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 – 20 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (11,172,451), specially, the independent claims 1, 11, and 16 of the present application is the same invention as the independent claims 1, 11, and 16 of the U.S. Patent (11,172,451).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently









For example;

Instant Application
U.S Patent 11,172,451           
1.  A device comprising: a processing system of a first network element including a processor, the first network element using a first inter-radio access technology (IRAT); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: receiving capability information for a user equipment (UE) communicating on a network that includes the first network element, the capability information indicating that the UE supports communication using the first IRAT and a second IRAT; providing to the UE a first uplink power configuration for first data transmissions between the UE and the first network element; sending the capability information to a second network element using the second IRAT; providing to the UE a second uplink power configuration for second data transmissions between the UE and the second network element; and performing a closed loop control procedure comprising: obtaining uplink performance information comprising UE demand for each of the first IRAT and the second IRAT and an estimate of a remaining UE uplink transmission power for each of the first IRAT and the second IRAT, and adjusting, based on the uplink performance information, a first transmit power control (TPC) value for the first data transmissions and a second TPC value for the second data transmissions to allocate the remaining UE uplink transmission power between the first IRAT and the second IRAT.
11.  A device, comprising:
a processing system of a first network element including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
receiving capability information regarding capabilities of a user equipment (UE), the UE communicating over a network with the first network element using a first inter-radio access technology (IRAT), the capability information indicating that the UE supports simultaneous communication using the first IRAT and a second IRAT; facilitating communication with a second network element, the UE thereby enabled to communicate with the second network element using the second IRAT; providing to the UE a first uplink power configuration for first data transmissions between the UE and the first network element; sending the capability information to the second network element; providing to the UE a second uplink power configuration for second data transmissions between the UE and the second network element;
obtaining uplink performance information including UE information and system information, the UE information comprising demand for each of the first IRAT and the second IRAT, an estimate of a remaining UE uplink transmission power for each of the first IRAT and the second IRAT, a quality of service (QoS) measure associated with the UE, or a combination thereof, the system information comprising available capacity for each of the first IRAT and the second IRAT; determining a first transmit power control (TPC) value for the first data transmissions and a second TPC value for the second data transmissions; and adjusting, based on the uplink performance information, the first TPC value and the second TPC value, thereby allocating the remaining UE uplink transmission power between the first IRAT and the second IRAT.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 11, and 16 of the U.S. Patent (11,172,451) is encompassed the claimed invention of the independent claims 1, 11, and 16 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,172,451).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 3 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 4 of the present application are same function and same result as claim 2 of the U.S. Patent (11,172,451).
The dependent claim 5 of the present application are same function and same result as claim 4 of the U.S. Patent (11,172,451).
The dependent claim 6 of the present application are same function and same result as claim 3 of the U.S. Patent (11,172,451).
The dependent claim 7 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 8 of the present application are same function and same result as claim 19 of the U.S. Patent (11,172,451).
The dependent claim 9 of the present application are same function and same result as claim 20 of the U.S. Patent (11,172,451).
The dependent claim 10 of the present application are same function and same result as claim 8 of the U.S. Patent (11,172,451).
The independent claim 11 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 12 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 13 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 14 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 15 of the present application are same function and same result as claim 17 of the U.S. Patent (11,172,451).
The independent claim 16 of the present application are same function and same result as claim 16 of the U.S. Patent (11,172,451).
The dependent claim 17 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 18 of the present application are same function and same result as claim 1 of the U.S. Patent (11,172,451).
The dependent claim 19 of the present application are same function and same result as claim 17 of the U.S. Patent (11,172,451).
The dependent claim 20 of the present application are same function and same result as claim 18 of the U.S. Patent (11,172,451).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SIOMINA (US 2013/0303199) discloses Method and Apparatus for Enhancing Network Positioning Measurement Performance by Managing Uncertain Measurement Occasions.
Ouchi et al. (US 2014/0295909) discloses Terminal, Base Station, Method, and Integrated Circuit.
Shin et al. (US 2017/0135047) discloses Combined Open Loop/Closed Loop Method for Controlling Uplink Power of Mobile Station.
Marinier (US 7,808,944) discloses Wireless Communication Method and Apparatus for Controlling the Transmission Power of Downlink and Uplink Coded Composite Transport Channels Based on Discontinuous Transmission State Values.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 22, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649